Citation Nr: 0926342	
Decision Date: 07/15/09    Archive Date: 07/22/09	

DOCKET NO.  07-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected right foot plantar 
fasciitis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, secondary to service-connected right foot plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1992 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Veteran testified before 
the undersigned in a video conference hearing conducted in 
March 2009.  The transcript of this testimony is on file and 
has been considered in the issuance of this decision, but 
will not be repeated here.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  No chronic disability of the right knee is identified in 
any competent medical evidence at any time during or 
subsequent to service.

3.  Entitlement to service connection for a low back 
disability was denied in prior final rating decisions issued 
in 1995 and 1998, the latter of which denied the claim, among 
other reasons, on the basis that there was no competent 
medical evidence which identified any low back injury or 
disorder of any kind at any time during or subsequent to 
service.  

4.  The evidence submitted and received since the time of the 
prior final denial of service connection for a low back 
disability only includes the Veteran's own subjective 
complaints of pain and report of causal connection to his 
service-connected right foot plantar fasciitis, and this 
evidence is not new but is entirely cumulative with argument 
submitted by the Veteran and already considered in a prior 
final denial, and there remains no competent medical evidence 
of an identifiable pathology of the low back of any kind.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during service, nor is there any competent evidence of right 
knee pathology at present.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a low back disorder 
secondary to service-connected right foot plantar fasciitis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice prior to the 
issuance of the rating decision now on appeal from December 
2005.  This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
All known available evidence has been collected during the 
pendency of this appeal including the service medical 
records, and records of the Veteran's treatment with VA.  The 
Veteran has also been provided VA examinations which are 
adequate for rating purposes.  In February 2008, the Veteran 
was provided additional VCAA notice which included the 
specificity required with respect to reopening claims on the 
basis of new and material evidence.  This notice informed the 
Veteran, among other things, of the reasons that his claim 
for service connection for a low back disorder had been 
denied in the past and the evidence necessary to reopen that 
claim, including among other things, evidence of current 
identifiable disability or pathology.  It is noteworthy that 
the Veteran's previous identical claim for service connection 
for low back disability secondary to service-connected right 
foot plantar fasciitis had previously been denied on the 
basis of no current identifiable low back pathology, so he 
certainly was already on notice that currently identifiable 
disability was a precondition for an allowance of service-
connected disability claim.  Additionally, nothing in VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, if they are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is shown to be proximately due to or the 
result of another service-connected disease or injury shall 
also be service connected.  This is referred to as secondary 
service connection.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of a nonservice-connected disease, will also be 
service connected.  This is service connection on an 
aggravation theory.  38 C.F.R. § 3.310(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered in conjunction with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Right Knee Disorder:  The service medical records do not show 
and the Veteran does not contend that he sustained a right 
knee disability at any time during service.  There is no 
evidence of right knee arthritis within one year of service 
separation.  The Veteran argues that he has right knee 
disability that is directly secondary to his service-
connected right foot plantar fasciitis.  It is noteworthy 
that X-ray studies in July 2007 of both feet found that the 
bony structures were intact, the longitudinal arches appeared 
within normal limits, no acute changes were noted, and there 
was no identifiable fracture, healed or otherwise.  There 
were noted to be mild arthritic changes at the first MP 
joints, bilaterally.

The Board has reviewed the extensive medical record included 
in the Veteran's claims folder and there is a complete 
absence of any competent clinical evidence or diagnostic 
studies confirming the existence of any form of current 
disability of the 


right knee.  This includes a significant quantity of VA 
outpatient treatment records and multiple VA examinations.  
It is noted that the Veteran complains of pain in multiple 
locations of the body for which he receives prescriptions of 
significant narcotic medications.  Multiple notations in the 
outpatient treatment records of pain at various locations of 
the body does not serve as a substitute for identifiable 
pathology of the right knee joint.  There is no finding of 
right knee arthritis, instability, fracture, muscle or tendon 
damage, disease or any other chronic disabling feature.  In 
the absence of evidence of right knee disability or 
pathology, an award of service connection is not warranted.  
Pain, without underlying pathology, is not a disability for 
VA compensation purposes.  At no time during the pendency of 
the appeal, has the Veteran submitted any evidence of right 
knee pathology or disability other than subjective complaints 
of pain.  

Low Back Disability:  Previous claims for service connection 
for low back disability were denied by the RO in final 
unappealed rating decisions issued in 1995 and 1998.  The 
1998 decision was specifically issued with respect to the 
Veteran's claim of having low back disability directly 
secondary to his service-connected right foot plantar 
fasciitis.  That claim was denied in 1998 because, among 
other things, there was no evidence of any current low back 
pathology or other identifiable chronic disabling features of 
the low back upon which to base an award of service 
connection.  The Veteran did not appeal within one year and 
that decision became final.  

The only evidence submitted and received from the Veteran 
since his claim to reopen was received is additional 
complaints of pain and his own lay opinion that this pain 
must be secondarily attributable to his service-connected 
right foot plantar fasciitis.  This subjective argument lacks 
clinical competence, and is entirely cumulative with argument 
which was already on file and previously considered by the RO 
at the time it denied this claim in 1998.  None of this 
argument is new and material sufficient to reopen the claim.

The Veteran was provided a VA examination of the spine in 
September 2008.  The claims folder was made available and 
reviewed by the examining VA doctor.  Although the Veteran 
continued to report significant low back pain and pain in 
other areas of his body, the examining doctor noted that 
there was no clinical evidence of low back pathology in the 
claims folder.  Current examination noted normal range of 
motion of the cervical, thoracic and lumbar spine, and normal 
range of motion of the hips.  Muscle bulk, tone, power and 
reflexes were all within normal limits.  There was no 
clinical evidence of disturbance of the spine or the hips 
bilaterally.  Multiple views of the lumbosacral spine by VA 
X-ray study noted that the vertebral bodies were of normal 
stature, disc spaces were intact, and there was no evidence 
of previous or current fracture.  The impression was "normal 
study."  The doctor noted that while there were previous 
subjective reports of alleged diagnoses of ankylosing 
spondylitis, there was no evidence to support this anywhere 
in the claims folder.  The result of this examination was 
that there was no clinical diagnosis of any form of low back 
disability.  It is also noted that 12 days after this 
examination, another attending physician reviewed the 
evidence on file and the examination report, and this doctor 
concurred with the previous finding of no abnormalities of 
the low back.  

Again, while the claims folder includes significant VA 
outpatient treatment records documenting the Veteran's 
subjective complaints of pain at multiple places in the body, 
and while he has been provided significant narcotic 
medication for this pain, none of the outpatient treatment 
records identify any clinical pathology, abnormality, 
fracture or other chronic disability of the low back.  Pain, 
in the absence of underlying pathology, is not a disability 
for VA compensation purposes.  

None of the evidence submitted or received to reopen a claim 
for service connection for low back disability secondary to 
service-connected right foot plantar fasciitis is material to 
reopen the claim.  Notably, no evidence submitted or received 
during the pendency of this appeal identifies the existence 
of current low back disability which was the essential 
evidence missing and the primary basis for the prior final 
denial of the claim in 1998.  

There are not specific clinical opinions on file as to 
whether or not right knee disability or low back disability 
has been aggravated, as opposed to directly caused, by the 
Veteran's service-connected right foot plantar fasciitis.  
However, in the complete absence of any identifiable 
pathology or chronic disability of either the right knee or 
low back, there is simply no requirement to have such 
clinical opinion on file prior to rendering a final appellate 
decision.  


ORDER

Entitlement to service connection for a right knee disorder 
secondary to service-connected right foot plantar fasciitis 
is denied.  

New and material evidence has not been submitted or received 
to reopen a claim for service connection for a low back 
disorder secondary to service-connected right foot plantar 
fasciitis, and the appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


